DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on August 9, 2021. Claims 1, 4-17 are amended, Claims 2-3 are cancelled, and presents arguments, is hereby acknowledged. Claims 1, 4-17 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on August 9, 2021 have been fully considered. 
In view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200364464 A1 (Vijayanarasimhan), in view of US 20080175556 A1 (Dorai)a nd in further view of US 20180032845 A1 (Polak).
Regarding Claims 1 and 16-17, Vijayanarasimhan teaches:
An information processing apparatus comprising: a processor configured to: analyze a video to extract a feature element; based on a difference in the feature element for each of a plurality of portions of the video, perform discrimination that discriminates between an explaining scene and an explained scene, the explaining scene being a scene providing explanation, the explained scene being a captured scene of what is explained in the explaining scene; and categorize each portion of the video based on a result of the discrimination, wherein the processor extracts, as the feature element, a feature related to a behavior of a person who is being captured, the feature being obtained by analyzing the video, wherein the feature related to the behavior of the person extracted by the processor comprises a movement pattern of a specific body part of the person, and wherein the processor discriminates between the explaining scene and the explained scene by using the movement pattern as a discriminating condition (Vijayanarasimhan: Figs. 1-2 and 5-6, a system and Figs. 6-7 method to segment video based on action; a machine learning algorithm based on audio (locations of audio corresponds to an action and a type of action), RGB (extract features), and motion (types of movement) classifiers to determine the scene contexts and motion patterns; [0058]-[0062], RGB classifiers extract feature vectors, motion classifiers extract motion and movement patterns; and audio, RGB and motion form scene; Figs. 3B and 5, where texts explain segments/clips; where discriminators are movement based, e.g. kicking ball into a net, a crying person or a laughing person); 
Vijayanarasimhan does not teach explicitly on discriminating between an explaining scene and an explained scene. However, Dorai teaches (Dorai: Figs. 2-3, a system and method for video segmentation based on audiovisual and text info; Figs. 4-7 and [0035]-[0049], video is segmented micro-segments based on color histogram in Fig. 4; audio and speech associated with the video is classified into distinct sound label as speech, silence, music and environmental sound etc. (step 504); visual content of each micro-segment is further classified through visual labels (step 512) as narrator (explaining scenes vs. others as explained scenes between narrators), informative text, and linkage scene, and consequently, micro-segments with semantic audiovisual labels are generated; Fig. 6, speech recognition is used to recognize speech content of the video to create a time-stamped speech content; Fig. 7, based on all of semantic labels and micro-segments and further analysis, boundaries of macro-segments are identified and macro-segments are created; Fig. 9, a macro-segment with scene of “Anthrax” and a macro-segment with scene of “Bubonic Plague” are created).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Vijayanarasimhan with comparing the obtained magnetic field information with reference magnetic field information as further taught by Dorai. The advantage of doing so is to provide an automatic video segmentation that leverage all audio, visual and text cues to improve system performance (Dorai: [0001]-[0008]).
a multi-modality system configuration that using visual, motion, audio and textual classifiers on a video to generate scene).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Vijayanarasimhan with using multi-modality to cluster and explain scene as further taught by Polak. The advantage of doing so is to provide a multi-modality classification system to improve system performance (Polak: Abstract).
Regarding Claim 4, Vijayanarasimhan as modified teaches all elements of Claim 1. Vijayanarasimhan as modified further teaches:
The information processing apparatus according to Claim 1, wherein the feature related to a behavior of a person extracted by the processor comprises a speech pattern uttered by the person, and wherein the processor discriminates between the explaining scene and the explained scene by using the speech pattern as a discriminating condition (Dorai: Fig. 6).
Regarding Claim 5, Vijayanarasimhan as modified teaches all elements of Claim 1. Vijayanarasimhan as modified further teaches:
The information processing apparatus according to Claim 1, wherein the processor extracts, as the feature element, a feature related to image structure, the feature being obtained by analyzing the video (Dorai: Fig. 9).
Regarding Claim 6, Vijayanarasimhan as modified teaches all elements of Claims 1/5. Vijayanarasimhan as modified further teaches:

Regarding Claim 7, Vijayanarasimhan as modified teaches all elements of Claim 1. Vijayanarasimhan as modified further teaches:
The information processing apparatus according to Claim 1, wherein the processor extracts, as the feature element, a feature related to changes in a specific displayed object displayed on an operating screen, the feature being obtained by analyzing the video that records a manipulation being performed on the operating screen, and wherein the processor discriminates between the explaining scene and the explained scene by using, as a discriminating condition, a pattern of the changes in the displayed object (Dorai: Figs. 4-7, color histogram based micro-segments, and audio/speech and text assisted macro-segments).
Regarding Claim 8, Vijayanarasimhan as modified teaches all elements of Claim 1. Vijayanarasimhan as modified further teaches:
The information processing apparatus according to Claim 1, where the processor generates an output screen, the output screen displaying each portion of the video display 241).
Regarding Claim 9, Vijayanarasimhan as modified teaches all elements of Claims 1/8. Vijayanarasimhan as modified further teaches:
The information processing apparatus according to Claim 8, wherein the output screen generated by the processor associates each portion of the video with the text obtained from audio corresponding to the portion of the video, such that specifying a part of the text causes playback of a portion of the video corresponding to the specified part of the text (Vijayanarasimhan: Figs. 3-5).
Regarding Claim 10, Vijayanarasimhan as modified teaches all elements of Claims 1/8-9. Vijayanarasimhan as modified further teaches:
The information processing apparatus according to Claim 9, wherein the processor deletes, from among the plurality of portions of the video, a video of the explaining scene (Vijayanarasimhan: Figs. 3-5, various scenes are displayed, where deleting a content on a display screen is known technique in the field; Dorai: Fig. 9, a sequence of scenes is listed).
Regarding Claim 11, Vijayanarasimhan as modified teaches all elements of Claims 1/8-10. Vijayanarasimhan as modified further teaches:
The information processing apparatus according to Claim 10, wherein the processor associates a text corresponding to the deleted video of the explaining scene, with a video of the explained scene immediately following the explaining scene (Dorai: Fig. 9, macro-segments are between narrators (explaining scenes)
Regarding Claim 12, Vijayanarasimhan as modified teaches all elements of Claims 1/8. Vijayanarasimhan as modified further teaches:
The information processing apparatus according to Claim 8, wherein the text obtained from audio corresponding to each portion of the video comprises a first text and a second text, the first text corresponding to a video of the explaining scene, the second text corresponding to a video of the explained scene, and wherein the output screen generated by the processor displays the text in a manner that enables discrimination between the first text and the second text (Dorai: Fig. 9).
Regarding Claim 13, Vijayanarasimhan as modified teaches all elements of Claims 1/8-9. Vijayanarasimhan as modified further teaches:
The information processing apparatus according to Claim 9, wherein the text obtained from audio corresponding to each portion of the video comprises a first text and a second text, the first text corresponding to a video of the explaining scene, the second text corresponding to a video of the explained scene, and wherein the output screen generated by the processor displays the text in a manner that enables discrimination between the first text and the second text (Dorai: Fig. 9).
Regarding Claim 14, Vijayanarasimhan as modified teaches all elements of Claims 1/8. Vijayanarasimhan as modified further teaches:
The information processing apparatus according to Claim 8, wherein the output screen generated by the processor displays the text corresponding to each portion of the video in a manner that enables discrimination of each portion of the video categorized by the processor (Vijayanarasimhan: Figs. 3-5).
Regarding Claim 15, Vijayanarasimhan as modified teaches all elements of Claims 1/8-9. Vijayanarasimhan as modified further teaches:
The information processing apparatus according to Claim 9, wherein the output screen generated by the processor displays the text corresponding to each portion of the video in a manner that enables discrimination of each portion of the video categorized by the processor (Dorai: Fig. 9).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649